By the court, Peckham, Justice.
It is decided that proceedings supplementary to execution are proceedings in the cause; a sort of additional or equitable execution, that penetrates further than an ordinary execution. (Bank of Genesee agt. Spencer, 15 How., 412; Ross agt. Clussman, 3 Sand., 616.) I do not think it would be claimed that a motion could be made to set aside an execution in any other district than that in which the venue is laid. It clearly should be made there. Some inconvenience may attend this rule, but much confusion would follow any other. I am of opinion that the appeal is properly brought here, and must be heard upon its merits.